                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                         UNITED STATES DISTRICT COURT
                     9                       EASTERN DISTRICT OF CALIFORNIA
                    10

                    11   FELIX PEREZ, an individual, on his       Case No. 1:19-cv-00449-DAD-BAM
                         own behalf and on behalf of all others
                    12   similarly situated,                      ORDER GRANTING JOINT
                                                                  STIPULATION TO CONTINUE
                    13                      Plaintiff,            SCHEDULING CONFERENCE
                    14               vs.                          Assigned: Judge Dale A. Drozd and
                                                                            Magistrate Judge Barbara
                    15   CVS HEALTH CORPORATION, a                          A. McAuliffe
                         Delaware corporation a/d/a CVS
                    16   Caremark; CVS PHARMACY, INC., a          Date: December 19, 2019
                         Rhode Island corporation; and DOES 1-    Time: 9:00 a.m.
                    17   100, inclusive,                          CTRM: #8 (6th Floor)
                    18                      Defendant.            Telephonic Conference.
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                         ORDER GRANTING
 BOCKIUS LLP                                                              JOINT STIPULATION TO CONTINUE
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                SCHEDULING CONFERENCE
                     1          PURSUANT TO STIPULATION, IT IS ORDERED THAT:

                     2          The Parties are ordered to submit a joint report informing the Court whether the matter

                     3   was resolved at mediation on or before January 24, 2020. The Scheduling Conference currently

                     4   scheduled for December 19, 2019, is continued to February 11, 2020, at 9:30 a.m. in the above-

                     5   captioned Court.

                     6          If the matter is not resolved at mediation, then the Parties shall file an updated joint

                     7   scheduling report at least seven (7) days before the conference. The Parties may appear at the

                     8   conference by telephone with each party using the following dial-in number and access code:

                     9   dial-in number 1-877-411-9748; access code 3190866. If the parties file a notice of settlement

                    10   prior to the conference, then the conference will be vacated.

                    11
                         IT IS SO ORDERED.
                    12

                    13      Dated:     November 26, 2019                           /s/ Barbara    A. McAuliffe             _
                                                                            UNITED STATES MAGISTRATE JUDGE
                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &                                                                                          ORDER GRANTING
 BOCKIUS LLP                                                               2               JOINT STIPULATION TO CONTINUE
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                                 SCHEDULING CONFERENCE
